Citation Nr: 1727366	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968, with service in Vietnam. He died in January 2007. The Appellant in this matter is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center. Jurisdiction of the case was subsequently transferred to the Huntington, West Virginia RO. In April 2014, the Appellant testified at a hearing at the RO before a Decision Review Officer (DRO); a transcript of the hearing is in the record. 
 
The Board notes that the Appellant's prior representative, attorney C. Stalnaker, properly withdrew his representation in June 2015 pursuant to 38 C.F.R. § 20.608(b)(2). He reported his withdrawal was by mutual agreement with the Appellant; she has not stated otherwise. 

The Board finds that the Appellant withdrew her request for a Board hearing in January 2017. Consequently, the Board will continue with adjudication.


FINDINGS OF FACT

1. The Veteran's death certificate lists the immediate cause of death as end stage renal disease.

2. At the time of the Veteran's death, he had no service-connected disabilities.

3. The Veteran's death did not result from a disorder incurred in or aggravated by service.
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1112, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist. 

VA's duty to notify was satisfied by a letter dated June 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must provide a medical examination or opinion when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4). The requirement that the evidence of record indicates that a disability, or persistent or recurrent symptoms of a disability, may be associated with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83. 

In this case, a medical opinion has not been provided in connection with the current claim. However, because (as discussed below) there is no competent evidence demonstrating that the Veteran's end stage renal disease or IgA nephropathy may be related to service, the low threshold of McLendon is not met and a medical opinion in this matter is not necessary.

All appropriate development to obtain the Veteran's service treatment records (STRs) and post-service treatment records pertinent to the issue of service connection for the cause of the Veteran's death has been completed. Though the Appellant's prior representative reported that private treatment records would be forthcoming, VA never received those records or sufficient identifying information to retrieve those records on behalf of the Appellant. While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Appellant also has a duty to assist and cooperate with VA in developing evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Accordingly, VA's duty to assist is met. 

II. Service Connection for the Cause of the Veteran's Death

Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

Service connection will be granted if it is shown that the Veteran suffered from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish service connection on a direct basis, the record must contain evidence of: (1) the existence of a present disability [or, in this case, a disability present at the time of death]; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If the Veteran was exposed to herbicide agents (e.g., Agent Orange) in service, certain disabilities are presumed to be service connected. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6); see 38 C.F.R. § 3.309(e).

Certain chronic disabilities (including cardiovascular-renal disease and hypertension) are presumed to have begun during service if they manifest to a compensable degree within a specified period of time post-service (one year in this case). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For VA adjudication purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Lay evidence may be competent evidence to establish incurrence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

When there is an approximate balance of positive and negative evidence, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When the evidence supports the claim or is in relative equipoise, the claimant prevails; when a preponderance of the evidence is against the claim, the claim will be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Appellant claims that the Veteran's death was due to exposure to herbicide agents in Vietnam. More specifically, she believes that respiratory infections in service led to inflammatory lesions, which led to his IgA nephropathy, while led to his end stage renal disease. She also stated that the Veteran's high blood pressure could have caused his kidney problems. 

The Veteran's STRs show that he had a normal enlistment medical examination in 1964, with blood pressure of 130/70. In December 1964, the Veteran experienced several days of "malaise" and was diagnosed with an acute viral respiratory disease. His July 1968 discharge medical examination was normal, with blood pressure of 120/74. 

The Appellant testified that the Veteran's kidneys began declining in approximately 1983. He was in total renal failure in 1990 and his first kidney transplant was in 1991. His kidney failed again in 2004 and he had a second transplant in 2006. The Appellant stated that she had medical records that show the Veteran had inflammatory lesions in the lungs.

The Veteran died in January 2007. His death certificate shows the immediate cause of death as end stage renal disease due to or as a consequence of IgA nephropathy. There are no other relevant post-service medical records.
Analysis 

There is no dispute that the Veteran served in Vietnam and was presumptively exposed to herbicide agents. Unfortunately, end stage renal disease and IgA nephropathy are not on the list of presumptive disabilities in 38 C.F.R. § 3.309(e). Accordingly, service connection cannot be granted on that presumptive basis.

The evidence does not indicate that either the Veteran's end stage renal disease or IgA nephropathy manifested in service or within his first post-service year. STRs are negative for kidney-related problems, and as testified to at the RO, the Veteran's condition began declining in approximately 1983, well after his August 1968 active duty discharge. There is no evidence showing that either disability began prior to 1983 and no indication of any causal link between either disability and service. 

There is also no competent evidence that any other medical condition led to the Veteran's death other than his IgA nephropathy and end stage renal disease. The Board acknowledges the Appellant's argument that the Veteran's documented respiratory problems in service led to respiratory lesions, which led to IgA nephropathy, but the evidence of record does not demonstrate that the Appellant has the requisite medical training, expertise, or credentials needed to render a competent opinion about medical causation. See Jandreau, 492 F.3d at 1377 n. 4. Overall, there is no competent evidence that the Veteran's in-service respiratory problem led to or caused his death, or the illnesses that caused his death. 

The Veteran's STRs are negative for hypertension or high blood pressure. Further, there is no competent evidence the Veteran had high blood pressure that contributed to his death or to his condition at the time of his death. Finally, there is no evidence that hypertension manifested within one year of his active duty discharge.

In summary, the preponderance of the evidence is against a finding that end stage renal disease or IgA nephropathy are related to the Veteran's active duty service in any way. Additionally, the preponderance of evidence is against a finding that any disability incurred in or aggravated by service was either the principal or contributory cause of death. Accordingly, service connection for the cause of the Veteran's death is not warranted.

The Board is sympathetic for the Appellant's loss and grateful to the Veteran for his honorable service.  Regrettably, a more favorable outcome cannot be reached.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


